DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application has been assigned to Examiner Archer.
In this Office Action text presented in italics pertain to the Applicant’s explicit recitations in the Specification filed on 12 October 2018 and in the claims filed on 4 June 2019. 

Election/Restrictions
Applicant's election with traverse of Species I-B in the reply filed on 24 June 2022 is acknowledged.  The traversal is on the ground(s) that Species I-A (claim 4- the subject is apparently healthy), Species I-B (claim 5-the subject does not suffer from heart failure) and Species I-C (claim 6- the subject is between 30 and 50 years of age) are not independent or distinct. This argument is found persuasive and the restriction between Species I-A, Species I-B and Species I-C is thereby withdrawn.
Claims 4-6 are examined on the merits.

Status of the Claims
Claims 12-14 and 17 are cancelled.
Claims 1-11, 15-16 and 18-20 are pending and examined herein.
Claims 1-11, 15-16 and 18-20 are rejected.
Claims 1, 7, 15, 16 and 18 are objected to.

Priority
This application is a continuation of International Application No. PCT/EP2017/059137 filed
on 18 April 2017, which claims priority to European Application No. 16165776.2 filed 18 April 2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d) to European Application No. 16165776.2 filed 18 April 2016. Receipt is acknowledged of certified copies of the foreign priority documents required by 37 CFR 1.55. Priority is acknowledged and granted for each of claims 1-11, 15-16 and 18-20 herein.

Information Disclosure Statement
The listing of references in the Specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 10 June 2019 and on 22 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner. Signed copies of the documents are included with this Office Action.

Objection to the Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the instant case, the Abstract filed on 12 October 2018 describes:
“The present disclosure relates to a method of identifying a subject who is at risk of progressing to left ventricular hypertrophy (LVH), using the steps of measuring the amount of the biomarker soluble ST2 and comparing the thus measured amount to a reference. Further encompassed by the present disclosure are kits and devices adapted to carry out the method of the present invention.”
The abstract should describe what the invention pertains to not what the disclosure is related to. Further, in the instant case the invention pertains to methods for identifying subject at risk of progressing to LVH based on measured amounts of both soluble ST2 and a BNP-type peptide.
The Applicant is asked to amend the Abstract to reflect what the claimed invention pertains to.

Objection to the Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In the instant case the claims are directed to the use of  soluble ST2 and a BNP-type peptide for the identification of progressors to LVH.
The following title is suggested: “Use of soluble ST2 and B-type natriuretic peptide for the identification of Progressors to LVH in the general population”.

Objection to the Specification
The Specification filed on 12 October 2018 is objected to because of the following informalities: 
At page 9, line 32 the two commas before “truly” should be deleted and replaced with a double quotation mark. The following amendment is suggested: [[,,]] “truly”. 
Appropriate correction is required.

Claim Objections
Claims 1, 7, 15, 16 and 18 are objected to because of the following informalities:  
In claim 1, line 2 a colon (:) is missing after “of”.
In claim 1, line 4 the comma (,) between “subject” and “and” should be replaced with a semicolon (;).
In claims 1 and 18, line 2 a colon (:) is missing after “of”.
In claim 7 the “a” between “and/or” and “the amount” should be deleted. The following amendment is suggested: “such as NT-proBNP and/or [[a]] the amount of cardiac Troponin”.
In claims 15 and 18, line 4 the comma (,) between “subject” and “and” should be replaced with a semicolon (;).
In claims 15 and 18, line 5 the comma (,) between “amounts” and “optionally” should be replaced with a semicolon (;).
Claim 16 is objected to because is recited as depending on a cancelled claim (claim 14). The Applicant is asked to change the dependency of claim 16 to one or the non-cancelled claims. For examination purposes, claim 16 is interpreted as depending on claim 15.
Appropriate correction is required.

Interpretation of non-limiting claim recitations
	The following recitations in the claims are not considered as limiting the scope of the claimed methods for the reasons stated below:
In claim 1, the recitation in the preamble that the method is “for identifying a subject who is at risk of progressing to left ventricular hypertrophy (LVH)” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite an identification of a subject who is at risk of progressing to LVH.  
In claims 4, 5 and 6 the recitation that the subject is apparently healthy (claim 4), does not suffer from heart failure (claim 5) and is between 30 and 50 years of age (claim 6) does not limit the scope of the claim 1, from which claims 4-6 depend, because these recitations are directed to attributes of the subject whose sample is used to measure the amount of sST2. As currently recited, there is no recitation in claim 1 that the steps of measuring and comparing are limited to samples from a subject with the characteristics recited in claims 4-6 and nothing in claim 1, as currently recited, precludes said method to be used in samples obtained from subjects other than an apparently healthy subjects, subjects that do not suffer from hear failure and subjects between 30 and 50 years of age.
In claim 10 the recitation of “wherein a subject is identified who is at risk of progressing to LVH within a period of about 20 years” does not limit the scope of claim 1, from which claim 10 depends, because it merely informs that a subject at risk of progressing to LVH is “identified”. This recitation does not give meaning or purpose to the method recited in claim 1 because it does not recite an active positive step of identifying a subject who is at risk of progressing to LVH. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of identifying a subject who is at risk of progressing to LVH, the claim should be amended accordingly.
In claim 11 the recitation of “wherein an amount of sST2 above the reference and an amount of a BNP-type above the reference is indicative for a subject who is at short term risk of progressing to LVH and/or wherein an amount of sST2 above the reference and an amount of a BNP-type below the reference is indicative for a subject who is not at short term risk of progressing to LVH” does not limit the scope of neither claim 10 nor claim 1, from which claim 11 depends, because it merely informs what an amount or “sST2” and “BNP-type” above or below a reference indicates. This recitation does not give meaning or purpose to the method recited in claims 1 and 10 because it does not recite any active positive steps for determining whether said amounts are above or below the reference and does not recite any positive active stapes of identifying a subject who is at short term risk of progressing to LVH based on said comparison. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises steps for determining whether said amounts are above or below the reference and for identifying a subject who is at short term risk of progressing to LVH based on said comparison, the claim should be amended accordingly.
In claim 15, the recitation in the preamble that the method is “for predicting whether a subject is at long term risk of progressing to LVH” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 15 merely states an intended use of the method and it does not affect the steps of the claim. While claim 15 recites the step of “c) predicting whether a subject is at long term risk of progressing to LVH” this step is recited as an optional step and is interpreted as not required in the method. See below.
In claims 15, lines 5-6 the recitation that step “(c) predicting whether the subject is at long term risk of progressing to LVH” is interpreted as not required in the recited method since it is recited as an optional step.
In claim 18, the recitation in the preamble that the method is “for predicting whether a subject is at short term risk of progressing to LVH” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 18 merely states an intended use of the method and it does not affect the steps of the claim.  While claim 18 recites the step of “c) predicting whether a subject is at short term risk of progressing to LVH” this step is recited as an optional step and is interpreted as not required in the method. See below.


In claims 18 lines 5-6 the recitation that step “(c) predicting whether the subject is at short term risk of progressing to LVH” is interpreted as not required in the recited method since it is recited as an optional step.

Double Patenting
A. Double Patenting rejection of claim 15 as being substantial duplicate of claim 18.
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Currently, each of claims 15 and 18 recite identical limitations with exception of step c). However, this step is recited as “optional” in claims 15 and 18. To obviate this rejection, it is suggested that the claims be amended to positively recite step c) or, to incorporate additional limitations that would distinguish the method of claim 15 from the method of claim 18.
B. Double Patenting rejection of claims 1, 7, 15 and 18 as being unpatentable over claim 1 of U.S. Patent No. 10,557,855 to Latini.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,557,858 to Latini (hereinafter Latini). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 15 and 18 of the instant claims are directed to methods comprising the steps of measuring the amount of sST2, measuring the amount of a BNP-type peptide such as NT-proBNP or BNP and comparing the measured amounts to a reference. It is clear that all elements of instant claims 1, 7, 15 and 18 are found in claims 1 and 8 of Latini. 
The difference between instant claims 1, 7, 15 and 18 and claims 1 and 8 of Latini is that that claims 1 and 8 of Latini recite the additional steps of detecting the presence of abnormal mid wall fractional shortening (claim 1 of Latini), predicting the risk of progression to chronic heart failure (claims 1 and 8 of Latini) and administering a treatment (claim 8 of Latini).
Thus, the inventions of claims 1 and 8 of Latini are in effect “species” of the “generic” invention of claims 1, 7, 15 and 18 of the instant case.
It has been held that the generic invention is “anticipated” by the “species”. See In Re Goodman, 29 USPQ2d 2011(Fed. Cir. 1993). Since claims 1, 7, 15 and 18 of the instant case anticipated by claims 1 and 8 of the patent, claims 1, 7, 15 and 18 of the instant case are not patentably distinct from claims 1 and 8 of the patent. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,684,291 to Block (hereinafter Block). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 15 and 18 of the instant case are directed to methods comprising the steps of measuring the amount of sST2, measuring the amount of a BNP-type peptide, such as NT-proBNP or BNP, and comparing the measured amounts to a reference. Claim 5 of Block recites a method comprising measuring a level of BNP or NT-proBNT in a sample and comparing the level of BNP or NT-proBNT to a reference level. The difference between claims 7, 18 and 15 of the instant case and claim 5 of Block is that the instant claims recite a step of measuring an amount of sST2 in addition to measuring the amount of BNT-type peptide and, comparing the amount of sST2 to a reference. In addition, claim 5 of Block includes the additional steps of measuring a level of an additional biomarker, identifying a patient who is eligible for an intensification of heart failure therapy and intensifying the therapy for the identified patient. Block, however teaches measuring the amount of sST2 and comparing the level of sST2 with a reference (Block at col. 2, lines 15-35). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method by Block to include the measurement of sST2 and the comparison of said measurement with a reference. One would have been motivated to do so and had a reasonable expectation of success in doing so because Block explicitly teaches that the combination of other markers, including sST2, can be used for monitoring purposes and as a guide for therapy which is the main purpose of Block. See Block at col. 4, lines 15-22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 15-16 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 depends from claim 1 and is directed to a method for identifying a subject who is at risk of progressing to left ventricular hypertrophy (LVH), comprising the steps measuring the amount of the biomarker soluble ST2 (sST2) in a sample from the subject and comparing the amount of soluble ST2 to a reference (per claim 1). The method further comprises the measurement of the amount of a BNP-type peptide such as NT-proBNP in a sample from the subject.
Claim 15 is directed to a method predicting whether a subject is at long term risk of progressing to LVH comprising the steps of measuring the amount of a BNP-type peptide such as NT-proBNP or BNP and the amount of sST2 in a sample from the subject, and comparing the measured amounts to reference amounts.
Claim 18 is directed to a method for predicting whether a subject is at short term risk of progressing to LVH comprising measuring the amount of a BNP-type peptide such as NT-proBNP or BNP and the amount of sST2 in a sample from the subject and comparing the measured amounts to reference amounts.
The broadest most reasonable interpretation of the claims is that they require the measurement of an amount of a peptide that is of the same “type” of BNP in a sample from a subject. While the claims recite “BNP-type peptide such as NT-proBNP” the claims are not limited to NT-proBNT since this species is recited as exemplary only (such as NT-proBNT).  As such, the Specification must provide a written description to support the entire genus of peptides of the BNP “type”.
MPEP §2163 (II)(3)(a)(ii) explains that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
In the instant case the Specification at page 20, lines 29-30 describes that “The Brain Natriuretic Peptide type peptide (herein also referred to as BNP-type peptide) is preferably selected from the group consisting of pre-proBNP, proBNP, NT-proBNP, and BNP”.
The Specification provides examples for determining the amount of circulating NT-proBNP. See page 38-40, Example 4. However, the determination of NT-proBNP does not cover a representative number of species of peptides of the BNP type to support the entire genus of BNP-type peptides.
The Specification does not covey possession of the entire genus of BNP-type peptides since it fails to provide an adequate description of which peptides, in addition to the discloses species, constitute a peptide of the “BNP” type. Further, the Specification fails to provide an adequate description of the structure or other physical and/or chemical properties of peptides of the BNP “type” that are present in a subject sample, which possess the necessary characteristics and are present in the necessary levels in a subject sample such that, when compared to a reference, provide for the identification of the risk of progressing to LVH, as claimed. 
A person of ordinary skill in the art would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure of the Application as filed because at the time of the invention the knowledge in the art of biomarkers of heart failure only recognized two types of BNP-type peptides: B-type natriuretic peptide (BNP) and N-terminal proBNP (NT-proBNP). See Clerico, A. et al; “State of the art of BNP and NT-proBNP immunoassays: The CardioOrmoCheck study”,
Clinica Chimica Acta, Volume 414, 2012, Pages 112-119, Oremus, M. et al. “A systematic review of BNP and NT-proBNP in the management of heart failure: overview and methods.” Heart Fail Rev 19, 413–419 (2014) and Chenevier-Gobeaux, C. et al. “Influence of renal function on N-terminal pro-brain natriuretic peptide (NT-proBNP) in patients admitted for dyspnoea in the Emergency Department: Comparison with brain natriuretic peptide (BNP)”, Clinica Chimica Acta, Volume 361, Issues 1–2, 2005, Pages 167-175. There was no knowledge at the time of the invention of other peptides which were considered as peptides of the BNP “type” and present in samples at the levels required for identifying progression to LVH. 
	As such, the originally filed disclosure does not reasonably convey possession for the genus of “BNP-type” peptides and for the whole genus of subject samples from which BNP-type peptides can be measured.
For the purpose of examination prior art teaching or suggesting measuring the level of B-type natriuretic peptide (BNP) will be interpreted as meeting the claimed limitations.
Claims 16 and 19 are rejected for depending on rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A method for identifying a subject who is at risk of progressing to left ventricular hypertrophy (LVH), comprising the steps of 
(a) measuring the amount of the biomarker soluble ST2 (sST2) in a sample from the subject, and 
(b) comparing the amount of soluble ST2 to a reference.”
Firstly, there is lack of antecedent basis in the claimed for “the amount of the biomarker soluble ST2(sST2)” as there is no recitation in the claim for an amount of a biomarker soluble ST2. The following amendment is suggested to obviate the rejection: “(a) measuring [[the]] an amount of Secondly, the recitation that the amount of soluble ST2 is being compared to a “reference” without setting forth what the reference pertains to, renders the claim indefinite because the metes and bounds of the claim with respect to what constitutes the reference to which the amount of soluble ST2 (sST2) is compared to cannot be determined. The Applicant is asked to clarify whether the claim requires comparing the measured amount of sST2 to a an amount of sST2 measured in the same individual or, whether the claim requires comparing the measured amount of sST2 to an amount of sST2 measured in another individual or, whether the claim requires comparing the measured amount of sST2 to a pre-defined or clinically accepted amount of sST2 or, whether the claim requires comparing the measured amount of sST2 to an amount of a different interleukin-1 receptor. Clarification is requested.
For examination purposes prior art teaching or suggesting comparing a measured amount of sST2 with a reference amount of sST2, wherein the reference amount corresponds to an amount measured in a sample from the same subject or, to an amount measured in another subject or, to a clinically accepted or predefined amount will be interpreted as meeting the claim limitation.
Claim 2, recites: “The method of claim 1, wherein the method further comprises step (c) of identifying a subject who is at risk of progressing to left ventricular hypertrophy based on the result of the comparison carried out in step (b).”
Firstly, there is lack of antecedent basis in the claim for “the result of the comparison”. Claim 1, from which claim 2 depends, recites “(b) comparing the amount of soluble ST2 to a reference.” There is no recitation in claim 1 for a result of the comparison or, that a result is obtained from the comparison. The lack of antecedent basis in the claim renders it indefinite as to what is the basis for identifying a subject at risk of progressing to left ventricular hypertrophy. Secondly, the recitation of “identifying a subject who is at risk of progressing to left ventricular hypertrophy” is unclear as to whether the subject being identified is the same subject related to the sample from which sST2 is measured (see claim 1) or a different subject. Thirdly, the recitation that a result of a comparison is the basis “for identifying a subject who is at risk of progressing to left ventricular hypertrophy” is unclear. A comparison is a consideration or estimate of similarities or dissimilarities between two items (see “Comparison.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/comparison). The identification of the risk of progressing to a disease state or condition cannot be made based on an assessment of whether a measured amount is similar or dissimilar to a reference (comparison of the amount of sST2 to a reference). Said identification requires first, a quantifiable difference between two elements, in the instant case a quantifiable difference between a measured amount of sST2 and a “reference” and then, an evaluation of whether said quantifiable difference falls within at least a range of what is considered a risk of progression to left ventricular hypertrophy. The risk of progression to a disease state cannot be made solely based on a “comparison” between a quantity and a reference because said comparison only provides information on whether the measured quantity is similar or dissimilar to the reference. Based on the above, the claim is unclear as what is the basis for identifying a subject who is at risk of progressing to LVH.
For examination purposes prior art teaching or suggesting identifying subjects in need for treatment for heart-related conditions based on the comparison of measured levels of sST2 and a reference will be considered as meeting the claimed limitation since a subject in need of treatment is a subject at risk of heart disease progression.
Claim 7 recites: “The method of claim 1, further comprising the measurement of the amount of a BNP-type peptide such as NT-proBNP and/or a the amount of a cardiac Troponin in a sample from the subject, and comparing the amount of the BNP-type peptide and/or the amount of the cardiac Troponin to a reference (or to references)”.
Firstly, the recitations of “the measurement of the amount of a BNP-type peptide” and “the amount of a cardiac Troponin” lack antecedent basis in the claim. Claim 7 depends form claim 1 and there is no recitation in claim 1 for a measurement of an amount of a BNP-type peptide and for an amount of cardiac Troponin. The following amendment is suggested to obviate this rejection “The method of claim 1, further comprisingmeasuring of an amount of a BNP-type peptide such as NT-proBNP and/or an amount of a cardiac Troponin in a sample from the subject...”. Secondly, the recitation of “...the measurement of the amount of a BNP-type peptide such as NT-proBNP” is indefinite. The recitation of “such as” makes the intended scope of the claim unclear as to whether the claim requires the measurement of only NT-proBNP or, whether the claim requires the measurement of any peptide of the BNP “type” (“BNP-type peptide”). See MPEP 2173.05(d). Thirdly, the recitation that the amount of the BNP-type peptide and/or the amount of the cardiac Troponin is being compared to a “reference” or “references” without setting forth what the reference pertains to renders the claim indefinite because the metes and bounds of the claim with respect to what constitutes the reference(s) to which the amount of BNP-type peptide and/or the amount of the cardiac Troponin is compared to cannot be determined. The Applicant is asked to clarify whether the claim requires comparing the measured amounts of BNP-type peptide and/or cardiac Troponin to amounts of BNP-type peptide and/or cardiac Troponin measured in the same individual or, whether the claim requires comparing the measured amounts of BNP-type peptide and/or cardiac Troponin to amounts of BNP-type peptide and/or cardiac Troponin measured in another individual or, whether the claim requires comparing the measured amounts of BNP-type peptide and/or cardiac Troponin to pre-defined or clinically accepted amounts of BNP-type peptide and/or cardiac Troponin. Clarification is requested.
For examination purposes prior art teaching or suggesting comparing a measured amount of B-type natriuretic peptide (BNP) and/or measured amount of cardiac Troponin with a corresponding reference amount, wherein the reference amount pertains to an amount measured in a sample from the same subject or, to an amount measured in another subject or, to a clinically accepted or pre-defined amount will be interpreted as meeting the claim limitation 
Claim 9 recites: “The method of claim 1, further comprising the assessment of the systolic blood pressure of the subject”. 
Firstly, there is lack of antecedent basis in the claim for “the assessment of the systolic blood pressure...”. Claim 1, from which claim 9 depends, does not recite an assessment of systolic blood pressure or that a systolic blood pressure is assessed. Secondly, the recitation of “the assessment” of systolic blood pressure is unclear because the word assessment is a noun which meaning is the judgement or appraisal about something (See “Assessment.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/assessment). As currently recited, claim 9 does not appear to be further limiting any aspect of the method of claim 1, because there is no recitation in claim 1 for an active positive step of assessing. The Applicant is asked to clarify what aspect of claim 1 is claim 9 further limiting. Thirdly, the recitation of an “assessment” of systolic blood pressure is unclear because neither claim 1 nor claim 9 recite a step of measuring systolic blood pressure and therefore there is not actual measurement of systolic blood pressure from which an assessment or appraisal can be made. The claim is unclear as to what does the “assessment” pertains to. If the Applicant’s intention is to set forth that the claim requires measuring systolic blood pressure and then performing an assessment of the systolic blood pressure measurement, the claim should be amended accordingly. Clarification is requested.
For examination purposes prior art teaching or suggestion measuring systolic blood pressure will be interpreted as meeting the claimed limitation.
Claim 10 recites: “The method of claim 1, wherein a subject is identified who is at risk of progressing to LVH within a period of about 20 years”.
	It is unclear what aspect of claim 1 is claim 10 further limiting. There are no active positive steps recited in this claim and the claim does not refer to any element of claim 1 which is being further limited. Claim 10 merely informs that a subject at risk of progressing to LVH is “identified”. See section of interpretation of non-limiting recitations above. Clarification is requested.
For examination purposes prior art teaching or suggesting a method comprising identifying a subject in need for treatment will be interpreted as meeting the claimed limitation.
Claim 11 recites: “The method of claim 10, wherein an amount of sST2 above the reference and an amount of a BNP-type above the reference is indicative for a subject who is at short term risk of progressing to LVH and/or wherein an amount of sST2 above the reference and an amount of a BNP-type below the reference is indicative for a subject who is not at short term risk of progressing to LVH.”
Firstly, the recitation of “an amount of sST2 above the reference” and the recitation of “an amount of sST2 below the reference is unclear” as whether the “an” amount of sST2 recited in claim 11 is related to the amount of sST2 measured in claim 1 or to a different amount. Secondly, the claim is unclear because neither claim 1 nor claim 10, from which claim 11 depends, recite that an amount of “BNP-type” is measured. As such the claim is unclear as to what is the source of data, in addition to the “amount of sST2” that is “indicative” of a subject who is at risk of progressing to LVH. Further, the claim does not set forth what is being characterized as “BNP-type”. The Applicant is asked to clarify whether the “BNP-type” pertains to molecules, or biomarkers or, peptides. Thirdly, it is unclear what aspect of claims 1 and 9, from which claim 11 depends, are being further limited. There are no active positive steps recited in this claim and the claim does not refer to any element of either claim 1 or claim 10 which is being further limited. Claim 11 merely informs what an amount or “sST2” and “BNP-type” above or below a reference indicates, but does not recite any active positive steps for determining whether said amounts are above or below the reference. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring the amount of sST2, measuring the amount of B-type natriuretic peptide (BNP) and, determining whether said measured amounts is increased or decreased as compared to a reference amount will be interpreted as meeting the claimed limitations. 
Claims 15 and 18 recite: “A method for predicting whether a subject is at long term risk of progressing to LVH, said method comprising the steps of
(a) measuring the amount of a BNP-type peptide such as NT-proBNP or BNP and the amount of sST2 in a sample from the subject, and
(b) comparing the thus measured amounts to reference amounts, and optionally
(c) predicting whether the subject is at long term risk of progressing to LVH” (claim 15) and “(c) predicting whether the subject is at long term risk of progressing to LVH” (claim 18).
Firslty, there is lack of antecedent basis in the claim for “the amount of a BNP-type peptide” and for “the amount of sST2” in a sample as there is no recitation in the claims for and amount of a BNP-type peptide and for an amount of sST2. The lack of antecedent basis in the claims renders them indefinite as to what is being measured. The following amendment is suggested to obviate the rejection “(a) measuring [[the]] an amount of a BNP-type peptide such as NT-proBNP or BNP and [[the]] an amount of sST2 in a sample from the subject...”. Secondly, the recitation of “...the measurement of the amount of a BNP-type peptide such as NT-proBNP” is indefinite. The recitation of “such as” makes the intended scope of the claim unclear as to whether the claim requires the measurement of only NT-proBNP or, whether the claim requires the measurement of any “BNP-type peptide”. See MPEP 2173.05(d). Thirdly, the recitation that the “thus measured amounts” are being compared to “reference amounts” without setting forth what the reference amounts pertains to renders the claims indefinite because the metes and bounds of the claims with respect to what constitutes the reference amounts to which the measured amounts are compared to cannot be determined. The Applicant is asked to clarify whether the claims require comparing the measured amounts of BNP-type peptide and sST2 to corresponding reference amounts measured in a sample form the same individual or, whether the claims require comparing the measured amounts of BNP-type peptide and sST2 to corresponding amounts measured in a sample from another individual or, whether the claims require comparing the measured amounts of BNP-type peptide and sST2 to pre-defined or clinically acceptable amounts of BNP-type peptide and sST2. Clarification is requested.
For examination purposes prior art teaching or suggesting methods comprising measuring an amount of B-type natriuretic peptide (BNP), measuring the amount of sST2 from a sample and comparing said measurements to corresponding amounts of B-type natriuretic peptide (BNP) and sST2 measured in the same individual or in another individual or, comparing said measurements to pre-defined or clinically accepted amounts will be interpreted as meeting the claimed limitation.
Claim 16 recites: “The method of claim 14, wherein an amount of sST2 above the reference amount in combination with an amount of a BNP-type peptide below the reference amount is indicative for a subject who is at long term risk of progressing to LVH”.
Firstly, there is lack of antecedent basis in the claim for “the reference amount”. Claim 15, from which claim 16 depends (see claim objections), recites “reference amounts”. The lack of antecedent basis in the claim renders it indefinites as to what are the measured amounts of sST2 and BNP-type peptide being compared to. Secondly, the claim is unclear as to what aspect of claim 15 is being further limited. The claim recites the conditions which are indicative of long-term risk progression to LHV. However, these conditions are not derived or determined from the method of claim 15. Claim 16 recites “an amount of sST2” and “an amount of a BNP-type peptide” which are interpreted as different from the amounts measured in claim 15. Further, claim 15 does not recite a determination of whether the measured amounts are above or below a reference amount. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring an amount of B-type natriuretic peptide (BNP), measuring the amount of sST2 from a sample, comparing said measurements to corresponding reference amounts of B-type natriuretic peptide (BNP) and sST2 and, identifying subjects in need for treatment for heart-related conditions based on the comparison will be interpreted as meeting the claimed limitation.
Claim 19 recites: “The method of claim 18, wherein an amount of sST2 above the reference amount in combination with an amount of a BNP-type peptide below the reference amount is indicative for a subject who is at long term risk of progressing to LVH”.
Firstly, there is lack of antecedent basis in the claim for “the reference amount”. Claim 18, from which claim 19 depends, recites “reference amounts”. The lack of antecedent basis in the claim renders it indefinites as to what are the measured amounts of sST2 and BNP-type peptide being compared to. Secondly, the claim is unclear as to what aspect of claim 18 is being further limited. The claim recites the conditions which are indicative of short-term risk progression to LHV. However, these conditions are not derived or determined from the method of claim 18. Claim 19 recites “an amount of sST2” and “an amount of a BNP-type peptide” which are interpreted as different from the amounts measured in claim 18. Further, claim 18 does not recite a determination of whether the measured amounts are above or below a reference amount. Clarification is requested.
For examination purposes prior art teaching or suggesting measuring an amount of B-type natriuretic peptide (BNP), measuring the amount of sST2 from a sample, comparing said measurements to corresponding reference amounts of B-type natriuretic peptide (BNP) and sST2 and, identifying subjects in need for treatment for heart-related conditions based on the comparison will be interpreted as meeting the claimed limitation.
Claims 3-6, 8 and 20 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes”, the claims are drawn to methods. As such, the claims fall into one of the four statutory categories of invention.
 (2A)(1): Independent Claim 1 (method) directed to the following judicial exceptions:
a. Abstract ideas which encompass mental processes: 
“(b) comparing the amount of soluble ST2 to a reference.”
b. Laws of nature and natural phenomena:
Claim 1 is directed to a naturally occurring correlation between the amount of sST2 and Left Ventricular Hypertrophy (LVH) which is a natural principle because it describes a consequence of natural processes in the human body, i.e. naturally occurring relationship between the presence of a biomarker and a disease.
Dependent claim 2 (method) is directed to the following abstract idea which encompasses a mental process: 
“(c) of identifying a subject who is at risk of progressing to left ventricular hypertrophy based on the result of the comparison carried out in step (b).”
Independent Claim 15 (method) directed to the following judicial exceptions:
a. Laws of nature and natural phenomena:
Claim 15 is directed to a naturally occurring correlation between the amount of BNP-type peptide and amount of sST2 with a Left Ventricular Hypertrophy (LVH) which is a natural principle because it describes a consequence of natural processes in the human body, i.e. naturally occurring relationship between the presence of a biomarker and a disease.
b. Abstract ideas which encompass mental processes: 
“(b) comparing measured amounts to reference amounts, and (c) predicting whether the subject is at long term risk of progressing to LVH.
It is noted that step (c) is recites as an optional step and, as explained in the claim interpretation section of non-limiting recitation above, is not considered as required by the method of claim 15. However, for the purpose of compact prosecution said step is included in this analysis.
Independent Claim 18 (method) directed to the following judicial exceptions:
a. Laws of nature and natural phenomena:
Claim 18 is directed to a naturally occurring correlation between the amount of BNP-type peptide and amount of sST2 with a Left Ventricular Hypertrophy (LVH) which is a natural principle because it describes a consequence of natural processes in the human body, i.e. naturally occurring relationship between the presence of a biomarker and a disease.
b. Abstract ideas which encompass mental processes: 
“(b) comparing measured amounts to reference amounts, and (c) predicting whether the subject is at short term risk of progressing to LVH.
It is noted that step (c) is recites as an optional step and, as explained in the claim interpretation section of non-limiting recitation above, is not considered as required by the method of claim 18. However, for the purpose of compact prosecution said step is included in this analysis.
In claims 1, 15 and 18 the step of comparing a measured amount or amounts to reference amounts can be practically performed in the mind. In claim 2 the step of identifying a subject who is at risk based on a comparison of measurements can be practically performed in the mind. In claims 15 and 18 predicting a risk of disease progression can be practically performed in the mind. As such, the steps of comparing, identifying and predicting are processes that, under their broadest reasonable interpretation, cover their performance in the mind. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
In claim 1 (method):
“measuring the amount of the biomarker soluble ST2 (sST2) in a sample...”
In claim 2 (method): there are no additional elements.
In claim 15 (method):
“measuring the amount of a BNP-type peptide.... and the amount of sST2 in a sample...”
In claim 18 (method):
“measuring the amount of a BNP-type peptide.... and the amount of sST2 in a sample...”
In claims 1, 15 and 18 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the judicial exceptions. In particular, the additional elements do not apply or use the natural principle for a practical application. The steps of measuring the amount of sST2 and the amount of a BNP-type peptide are pre-solution activities directed to data gathering wherein said data is used int the comparing, predicting and identifying (abstract) steps. The recited additional steps are tangential to the main process and do not impose any meaningful limits in practicing the invention. 
None of the dependent claims recite any additional non-abstract elements.
Claims 3-6 and 20 recite attributes of the subject to whom the sample from which the measurements are made pertains,  recites attributes of the non-linear function, claim 8 recites an addition measurement step which does not impose any limits on practicing the invention, claim 9 is directed to an assessment of systolic blood pressure, claim 10 merely informs that a subject at risk of progressing to LVH is “identified” and claims 11, 16 and 19 describe conditions associated with a progression to LVH
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claims 1, 15 and 18 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  The steps of measuring an amount of sST2 and BNP-type peptide is well-understood, routine and conventional in the field of prognosis of heart failure. Evidence of this fact can be found under the Introduction sections of each of Januzzi, J. L. et al; “ST2 and Prognosis in Acutely Decompensated Heart Failure: The International ST2 Consensus Panel”, The American Journal of Cardiology, Volume 115, Issue 7, Supplement, 2015, Pages 26B-31B and Januzzi, J.L. “ST2 as a Cardiovascular Risk Biomarker: From the Bench to the Bedside”, J. of Cardiovasc. Trans. Res. 6, 493–500 (2013) and, in the references cited therein.
None of these elements confine the use of the judicial exceptions to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-8, 10-11, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0268251 to Zaugg.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This rejection is based solely on the interpretation of the claims provided for the purpose of examination in light of the issues of indefiniteness set forth in the rejections under 35 USC § 112(b) above.
Zaugg a method for identifying a subject being eligible to the administration of at least one medicament (Abstract).
With regard to claim 1, Zaugg teaches a method for identifying a subject who is at risk of progressing to left ventricular hypertrophy (LVH), comprising the steps of 
(a) measuring the amount of the biomarker soluble ST2 (sST2) in a sample from the subject, (¶35 and 39).
and 
(b) comparing the amount of soluble ST2 to a reference (¶ 35, 172 and 173).
With regard to claims 2 and 10, see Zaugg at ¶ 39. Zaugg teaches identifying a subject eligible for treatment for a heart-related condition (heart failure).
With regard to claim 3, see Zaugg at ¶ 121.
With regard to claim 4, 5 and 6 nothing in Zuagg precludes the use of the disclosed method in a sample from a subject who is apparently healthy, or does not suffer from hear failure or is between 30 and 50 years of age.
With regard to claim 7, see Zaugg at ¶ 39.
With regard to claim 8, see Zaugg at ¶ 118.
With regard to claim 11, see Zaugg at ¶ 172, 173 and 178. Zaugg teaches determining whether the amount of biomarker is increased or decreased when compared to the reference amount.
With regard to claims 15 and 18, Zaugg teaches a method for predicting whether a subject is at long term risk of progressing to LVH, said method comprising the steps of 
(a) measuring the amount of a BNP-type peptide such as NT-proBNP or BNP and the amount of sST2 in a sample from the subject, and 
(b) comparing the thus measured amounts to reference amounts (as in claims 15 and 18) (¶ 35, 172 and 173).
With regard to claims 16 and 19, see Zaugg at ¶ 172, 173 and 178. Zaugg teaches determining whether the amount of biomarker is increased or decreased when compared to the reference amount and identifying, based on this determination whether an individual is in need for medical treatment.
With regard to claim 20, see Zaugg at ¶ 118. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0268251 to Zaugg as applied to claim 1 above and in further view of Ramahi, TM. “Beta blocker therapy for chronic heart failure.” Am Fam Physician. 2000 Nov 15;62(10):2267-74 (hereinafter Ramahi).
Zaugg teaches a method for identifying patients in need of therapy for cardiac related conditions.
However, Zaugg does not teach that the method includes “the assessment of the systolic blood pressure of the subject” (as in claim 9).
Ramahi teaches the criteria for patient selection of beta blocker therapy (Abstract). Ramahi also teaches that beta blocker therapy is used for treatment of cardiac related conditions (Head Note).
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Zaugg with Ramahi. One would have been motivated to do so and had a reasonable expectation of success in doing so because Zaugg is directed to method for identifying patients eligible for the administration of therapy including the administration of a beta blocker (see Zaug at ¶ 94) and Ramahi teaches that systolic blood pressure should be assessed prior to determining whether a patient is eligible for beta-blocker therapy. See Ramahi at page 2, under “Appropriate Patients”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniels, L. B., & Bayes-Genis, A. (2014). Using ST2 in cardiovascular patients: A review. Future Cardiology, 10(4), 525-39 provides a review on the use of ST2 in cardiovascular patients.
Ojji, D.B. et al; “Relationship between left ventricular geometry and soluble ST2 in a cohort of hypertensive patients.” J Clin Hypertens (Greenwich). 2013 Dec;15(12):899-904.
Wang, Thomas J. "Assessing the role of circulating, genetic, and imaging biomarkers in cardiovascular risk prediction." Circulation 123.5 (2011): 551-565 discusses newer biomarkers for cardiovascular risk prediction including BNP and the utility of combining various types of biomarkers.

Conclusion
No claims are allowed.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/              Examiner, Art Unit 1631